Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 1 of 27




           EXHIBIT A
           Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 2 of 27




                       COSTANZO
  _‘I...,ILAW FIRM      EXPERIENCE CREATIVITY RESULTS




                                                                          Reply to: andrea.justo @costanzo-law.com

                                             December 4, 2018

 VIA US Mail and Email

 ronj   @oath.com

 Ron Johnstone
 Legal Department
 Oath, Inc
 701 First Avenue
 Sunnyvale, CA 94089

          Re:       Aroni Banerjee v. Oath, Inc., et al.
                    Santa Clara County Superior Court Case No. 18CV338829

  Dear Mr. Johnstone,

  Pursuant to your agreement to accept service on September 4, 2018, attached please find a
  copy of the Summons, Civil Case Cover Sheet, Complaint, Civil Lawsuit Notice, and ADR
  Information Sheet.

  Please provide us with the signed Notice and Acknowledgment of Receipt attached. The
  original and two copies of the Notice and Acknowledgment of Receipt form is enclosed
  pursuant to California Civil Procedure § 415.30. Enclosed is a self-addressed stamped
  envelope.

  Please let us know if you have any questions or need further information.

  Very truly yours,
  COSTANZO LAW FIRM, APC


ust
Associate Attorney

  Cc: Client

  Enclosures As Stated



                               111 W. St. John Street Suite 700 I San Jose, CA 95113
                                     office: (408) 993-8493 j fax: (408) 993-8496
                                               www.costanzo-Iaw.com
                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 3 of 27


                                                                                                                                              P05-015
  ATTORNEY OR PARTY WTHOUT ATTORNEY (Name, State Bar number, and address)                                                 FOR COURT USE ONLY
   Lori J. Costanzo, SBN 142633; Lynn Toma, SBN 100384; Andrea Justo, SBN 310122
   COSTANZO LAW FIRM, APC
   111 West St. John Street #700
   San Jose, CA 95113
            TELEPHONE NO.: 408-993-8493                   FAX NO (Optional)
                                                                            408-993-8496
   E-MAIL ADDRESS (Optional)
                             1oriijcostanzo-1aw.com; andrea.j ustocostanzo-Iaw.com
      ATTORNEY FOR (Name)
                             Plaintiff Atom Banerjee
                                      -     .        .           -




  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
            STREET ADDRESS         191 North First Street
            MAILING ADDRESS
           CITY AND ZIP CODE       San Jose 95113
                BRANCH NAME



         PLAINTIFF/PETITIONER: Aroni Banerjee, an individual

   DEFENDANT/RESPONDENT: Oath, Inc. dba Verizon Communications Inc., et al.
                                                                                                                  CASE NUMBER
                      NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                                            1$CV33$829


TO (insert name of party being served): Oath, Inc. dba Verizon Communications Inc.

                                                                               NOTICE
    The summons and other documents identified below are being served pursuant to Section 415.30 of the California Code of Civil
    Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
    (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
    on you in any other manner permitted by law.
    If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
    form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
    entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
    summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
    acknowledgment of receipt below.

    Date of mailing:         12/04/2018

    ANDREA JIJSTO
                                          (TYPE OR PRINT NAME(                               (SIGNA’i                  ‘NOT BE A PARTY IN THIS CASE)


                                                                     ACKNOWLEDGMENT OF RECEIPT
    This acknowledges receipt of (to be completed by sender before mailing):
    1.        A copy of the summons and of the complaint.
    2.              Other(specify):
                    Civil Lawsuit Notice
                    Civil Case Cover Sheet
                    Santa Clara County Superior Court Alternative Dispute Resolution Information Sheet

    (To be completed by recipient):

    Date this form is signed:



                 (TYPE OR PRINT YOUR NAtE AND NAME OF ENTITY, IF ANY.                      (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WTH TITLE IF
                        ON WHOSE BEHALF THIS FORM IS SIGNED)                            ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                    Page 1 of 1
Form Adopted for Mandatory Use                                                                                                         Code of Civil Procedure,
  Judicial Council of California                 NOTICE AND ACKNOWLEDGMENT OF RECEIPT                     —   CIVIL                         §5  41530,   41710
POS-olS [Rev January 1, 2005]                                                                                                            wwwcouflinfoca guy
                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 4 of 27


                                                                                                                                              P05-015
  ATTORNEY OR PARTY WTHOUT ATTORNEY (Name, State Bar number, and address)                                                 FOR COURT USE ONLY
   Lori J. Costanzo, SBN 142633; Lynn Toma, SBN 100384; Andrea Justo, SBN 310122
   COSTANZO LAW FIRM, APC
   111 West St. John Street #700
   San Jose, CA 95113
            TELEPHONE NO.: 408-993-8493                   FAX NO (Optional)
                                                                            408-993-8496
   E-MAIL ADDRESS (Optional)
                             1oriijcostanzo-1aw.com; andrea.j ustocostanzo-Iaw.com
      ATTORNEY FOR (Name)
                             Plaintiff Atom Banerjee
                                      -     .        .           -




  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
            STREET ADDRESS         191 North First Street
            MAILING ADDRESS
           CITY AND ZIP CODE       San Jose 95113
                BRANCH NAME



         PLAINTIFF/PETITIONER: Aroni Banerjee, an individual

   DEFENDANT/RESPONDENT: Oath, Inc. dba Verizon Communications Inc., et al.
                                                                                                                  CASE NUMBER
                      NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                                            1$CV33$829


TO (insert name of party being served): Oath, Inc. dba Verizon Communications Inc.

                                                                               NOTICE
    The summons and other documents identified below are being served pursuant to Section 415.30 of the California Code of Civil
    Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
    (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
    on you in any other manner permitted by law.
    If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
    form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
    entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
    summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
    acknowledgment of receipt below.

    Date of mailing:         12/04/2018

    ANDREA JIJSTO
                                          (TYPE OR PRINT NAME(                               (SIGNA’i                  ‘NOT BE A PARTY IN THIS CASE)


                                                                     ACKNOWLEDGMENT OF RECEIPT
    This acknowledges receipt of (to be completed by sender before mailing):
    1.        A copy of the summons and of the complaint.
    2.              Other(specify):
                    Civil Lawsuit Notice
                    Civil Case Cover Sheet
                    Santa Clara County Superior Court Alternative Dispute Resolution Information Sheet

    (To be completed by recipient):

    Date this form is signed:



                 (TYPE OR PRINT YOUR NAtE AND NAME OF ENTITY, IF ANY.                      (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WTH TITLE IF
                        ON WHOSE BEHALF THIS FORM IS SIGNED)                            ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                    Page 1 of 1
Form Adopted for Mandatory Use                                                                                                         Code of Civil Procedure,
  Judicial Council of California                 NOTICE AND ACKNOWLEDGMENT OF RECEIPT                     —   CIVIL                         §5  41530,   41710
POS-olS [Rev January 1, 2005]                                                                                                            wwwcouflinfoca guy
                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 5 of 27


                                                                                                                                              P05-015
  ATTORNEY OR PARTY WTHOUT ATTORNEY (Name, State Bar number, and address)                                                 FOR COURT USE ONLY
   Lori J. Costanzo, SBN 142633; Lynn Toma, SBN 100384; Andrea Justo, SBN 310122
   COSTANZO LAW FIRM, APC
   111 West St. John Street #700
   San Jose, CA 95113
            TELEPHONE NO.: 408-993-8493                   FAX NO (Optional)
                                                                            408-993-8496
   E-MAIL ADDRESS (Optional)
                             1oriijcostanzo-1aw.com; andrea.j ustocostanzo-Iaw.com
      ATTORNEY FOR (Name)
                             Plaintiff Atom Banerjee
                                      -     .        .           -




  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
            STREET ADDRESS         191 North First Street
            MAILING ADDRESS
           CITY AND ZIP CODE       San Jose 95113
                BRANCH NAME



         PLAINTIFF/PETITIONER: Aroni Banerjee, an individual

   DEFENDANT/RESPONDENT: Oath, Inc. dba Verizon Communications Inc., et al.
                                                                                                                  CASE NUMBER
                      NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                                            1$CV33$829


TO (insert name of party being served): Oath, Inc. dba Verizon Communications Inc.

                                                                               NOTICE
    The summons and other documents identified below are being served pursuant to Section 415.30 of the California Code of Civil
    Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
    (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
    on you in any other manner permitted by law.
    If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
    form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
    entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
    summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
    acknowledgment of receipt below.

    Date of mailing:         12/04/2018

    ANDREA JIJSTO
                                          (TYPE OR PRINT NAME(                               (SIGNA’i                  ‘NOT BE A PARTY IN THIS CASE)


                                                                     ACKNOWLEDGMENT OF RECEIPT
    This acknowledges receipt of (to be completed by sender before mailing):
    1.        A copy of the summons and of the complaint.
    2.              Other(specify):
                    Civil Lawsuit Notice
                    Civil Case Cover Sheet
                    Santa Clara County Superior Court Alternative Dispute Resolution Information Sheet

    (To be completed by recipient):

    Date this form is signed:



                 (TYPE OR PRINT YOUR NAtE AND NAME OF ENTITY, IF ANY.                      (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WTH TITLE IF
                        ON WHOSE BEHALF THIS FORM IS SIGNED)                            ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)




                                                                                                                                                    Page 1 of 1
Form Adopted for Mandatory Use                                                                                                         Code of Civil Procedure,
  Judicial Council of California                 NOTICE AND ACKNOWLEDGMENT OF RECEIPT                     —   CIVIL                         §5  41530,   41710
POS-olS [Rev January 1, 2005]                                                                                                            wwwcouflinfoca guy
                            Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 6 of 27
                                                                                                                                                     SUM-100
                                           SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT:                                                                                          E-FILED
(AVISO AL DEMANDADO):
                                                                                                              11/30/2018 5:10 PM
                                                                                                              Clerk of Court
                                                                                                              Superior Court of CA,
YOU ARE BEING SUED BY PLAINTIFF:                                                                              County of Santa Clara
(LO ESTÁ DEMANDANDO EL DEMANDANTE):                                                                           18CV338829
                                                                                                              Reviewed By: A Adefris
                                                                                                              Envelope: 2230659
 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
 continuación.
    Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
 que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrá quitar su sueldo, dinero y bienes sin más advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER:
(El nombre y dirección de la corte es):         Santa Clara County Superior Court                        (Número del Caso):

                                                                                                                    18CV338829

The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
Lori J. Costanzo, Costanzo Law Firm, APC, 111 W. St. John St. #700, San Jose, CA 95113, 408-993-8493

 DATE: 11/30/2018 5:10 PM                                            Clerk, by                                                                        , Deputy
                                         Clerk of Court                            A Adefris
 (Fecha)                                                             (Secretario)                                                                      (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
  [SEAL]
                                  1.      as an individual defendant.
                                  2.      as the person sued under the fictitious name of (specify):


                                      3.    X    on behalf of (specify): Oath, Inc. dba Verizon Communications Inc.

                                           under:         CCP 416.10 (corporation)                                 CCP 416.60 (minor)
                                                          CCP 416.20 (defunct corporation)                         CCP 416.70 (conservatee)
                                                          CCP 416.40 (association or partnership)           X      CCP 416.90 (authorized person)
                                                         other (specify):
                                      4.         by personal delivery on (date):
                                                                                                                                                         Page 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                      SUMMONS                                                  Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                 www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]
                                        Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 7 of 27
                                                                                                          E-FILED
                                                                                                          11/30/2018 5:10 PM
                                    Lori J. Costanzo, SBN 142633                                          Clerk of Court
                                1   Lynn Toma, SBN 100384                                                 Superior Court of CA,
                                    Andrea Justo, SBN 310122                                              County of Santa Clara
                                2                                                                         18CV338829
                                    COSTANZO LAW FIRM, APC
                                3   111 West Saint John Street, #700                                      Reviewed By: A Adefris
                                    San Jose, CA 95113
                                4   Phone: 408.993.8493
                                5   Fax:       408.993.8496
                                    Email:     Lori@costanzo-law.com
                                6             Lynn@costanzo-law.com
                                               Andrea.Justo@costanzo-law.com
                                7
                                8   Attorneys for Plaintiff, Aroni Banerjee

                                9                      SUPERIOR COURT OF THE STATE OF CALIFORNIA
                               10                FOR THE COUNTY OF SANTA CLARA - UNLIMITED JURISDICTION
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11   ARONI BANERJEE, an individual,                        Case No.: 18CV338829
     SAN JOSE , CA 95113




                               12                         Plaintiff,                      COMPLAINT FOR DAMAGES
                               13
                                                          vs.                             1. Breach of Written Contract
                               14                                                         2. Breach of the Implied Covenant of Good
                                    OATH, INC. dba VERIZON                                   Faith and Fair Dealing
                               15
                                    COMMUNICATIONS INC., and DOES 1-50,                   3. Violation of Business and Professions
                               16   inclusive,                                               Code §17200

                               17                         Defendants.                     DEMAND FOR JURY TRIAL
                               18
                                           COMES NOW Plaintiff, ARONI BANERJEE, by and through his attorneys of record herein,
                               19
                                    who bring this Complaint against the above-named Defendants, and in support thereof allege the
                               20
                                    following:
                               21
                                                                                       PARTIES
                               22
                                    1. Plaintiff, ARONI BANERJEE (hereinafter: “Plaintiff” or “Mr. Banerjee”) is an individual who,
                               23
                                       at all times alleged in this complaint, is a resident of the County of Santa Clara, State of California,
                               24
                               25      and was an employee of Defendant OATH, INC. dba VERIZON COMMUNICATIONS INC.

                               26      (hereinafter collectively called “Oath,” or “Defendants”).

                               27   2. Defendant OATH, INC. is a subsidiary of Verizon Communications (hereinafter “Verizon”), that

                               28      serves as the umbrella company of its digital content subdivisions, including AOL and Yahoo!.



                                                                                        1
                                                                              Complaint for Damages
                                          Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 8 of 27




                                1         Verizon acquired AOL in June 2015, and Yahoo!’s operating business in June 2017. Plaintiff is
                                2         informed and believes, and thereon alleges, that Defendant OATH, INC.
                                3   3. At all times mentioned in the causes of action into which this paragraph is incorporated by
                                4         reference, each and every Defendant was the agent or employee of each and every other
                                5         Defendant. In doing the things alleged in the causes of action into which this paragraph is
                                6         incorporated by reference, each and every Defendant was acting within the course and scope of
                                7         this agency or employment, and was acting with the consent, permission, and authorization of the
                                8         remaining Defendants. All actions of each Defendant alleged in the causes of action into which
                                9         this paragraph is incorporated by reference, were ratified and approved by officers and managing
                               10         agents of every other Defendant.
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11   4. Does 1 through 50, inclusive, are sued herein under fictitious names. Their true names and
     SAN JOSE , CA 95113




                               12         capacities are unknown to the Plaintiff. When their true names and capacities are ascertained,
                               13         Plaintiff will amend this Complaint by asserting their true names and capacities herein. Plaintiff
                               14         is informed and believes, that thereon alleges, that each of the fictitiously named Defendants is
                               15         responsible in some manner for the occurrences herein alleged, and that Plaintiff’s damages as
                               16         herein alleged were proximately caused by those Defendants. Each reference in this complaint to
                               17         “Defendant”, “Defendants” or specifically named Defendant, refers to all Defendants sued under
                               18         fictitious names.
                               19                                           JURISDICTION AND VENUE
                               20   5. The monetary value of Plaintiff’s claim exceeds $25,000, and the amount in controversy is within
                               21         the jurisdiction of this Court.
                               22   6. Plaintiff, at all relevant times, was a resident of the County of Santa Clara. Plaintiff is informed
                               23         and believes that the named Defendants are entities doing business in the County of Santa Clara,
                               24         State of California. Plaintiff alleges on information and belief, that Does 1-50 were and are
                               25         California entities or individuals authorized to do and did business in the County of Santa Clara.
                               26   ///
                               27   ///
                               28
                                    ///


                                                                                         2
                                                                               Complaint for Damages
                                        Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 9 of 27




                                1                                FACTS APPLICABLE TO ALL CAUSES
                                2   7. Plaintiff Aroni Banerjee has worked for numerous Fortune 100 companies, such as Hewlett
                                3      Packard (ten (10) years), Intel, Honeywell, Capital One, and others, all within the human
                                4      resources (hereinafter referred to as HR) function. He is a deep subject matter compensation
                                5      specialist, within HR.
                                6   8. Mr. Banerjee was hired by Oath as the Director of Compensation.
                                7   9. Mr. Banerjee was provided with an October 10, 2017 offer letter which states in relevant part:
                                8          a.      As soon as administratively practicable following your first day of employment with
                                9   the Company, you will be granted a one−time award of restricted stock units (or other equity−based
                               10   incentive award) with an aggregate target value at grant of $130,000.00. The actual number of units
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11   subject to your award will be determined based on the value per share as determined for purposes of
     SAN JOSE , CA 95113




                               12   your award, and rounded down to the nearest whole unit. Your RSU award will vest over a 3−year
                               13   period, with one−third (1/3) vesting on each of the first, second and third anniversaries of the grant
                               14   date, subject to your continued employment through the applicable vesting date and other terms and
                               15   conditions. Awards are subject to corporate approval and are in all events governed by the plans,
                               16   agreements and notices under which they are issued. More information about your award (including
                               17   the award acceptance process, valuation details, and other terms and conditions) will be made
                               18   available to you after your grant approval date.
                               19   10. Mr. Banerjee accepted Oath’s offer and began working for Oath in October 30th, 2017. As the
                               20      Director of Compensation, Mr. Banerjee was responsible for providing guidance and direction
                               21      regarding compensation, equity plans, and incentive programs to new hires, and to provide up-
                               22      to-date market intelligence on competitive compensation trends and practices.
                               23   11. As an Oath employee, Mr. Banerjee also received the Oath Severance Plan, which states in
                               24      relevant part:
                               25          a.      The Oath Severance Plan (as amended and restated on October 2, 2017, the “Plan”) is
                               26   intended to assist Employees of Participating Companies whose employment is subject to a Qualified
                               27   Separation under the circumstances described in the Plan. “Participating Company” means any of the
                               28
                                    participating employers identified on Appendix A. The Plan is an “employee welfare benefit plan,”


                                                                                       3
                                                                             Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 10 of 27




                                1   as defined in Section 3(1) of ERISA. This document (including any Appendices and Schedules
                                2   attached hereto) constitutes both the written instrument under which the Plan is maintained and the
                                3   required summary plan description for the Plan.
                                4          b.      This Plan covers each regular full-time or part-time salaried or hourly employee who
                                5   is employed by a Participating Company, who has at least one day of service with a Participating
                                6   Company on or after the Effective Date, and who is not included in an ineligible classification as
                                7   described below (such an eligible employee is referred to herein as an “Employee”).
                                8          c.      This Plan covers each regular full-time or part-time salaried or hourly employee who
                                9   is employed by a Participating Company, who has at least one day of service with a Participating
                               10   Company on or after the Effective Date, and who is not included in an ineligible classification as
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11   described below (such an eligible employee is referred to herein as an “Employee”).
     SAN JOSE , CA 95113




                               12          d.      “Participating Company” includes Oath, Inc., and direct and indirect subsidiaries.
                               13          e.      An Employee must undergo a Qualifying Separation on or after the Effective Date to
                               14   be eligible to receive the benefits described in Article 4 of this Plan. A “Qualifying Separation” means
                               15   (i) a termination of the Employee’s employment by a Participating Company without Cause, either
                               16   individually or as part of a larger reduction in force, or (ii) a voluntary termination of employment
                               17   by the Employee due solely to the Employee’s refusal to accept a Relocation (as defined below)
                               18   initiated by a Participating Company. An Employee who indicates a willingness to be involuntarily
                               19   terminated in connection with a reduction in force or similar staffing exercise but who is not actually
                               20   selected by a Participating Company to be involuntarily terminated shall not be considered to undergo
                               21   a Qualifying Separation (even if the Employee voluntarily terminates employment at or about the
                               22   time of the reduction in force).
                               23   12. As further described below, Plaintiff’s termination should be considered a “Qualifying
                               24      Separation,” since his termination was without any justifiable cause.
                               25          a.      The Plan defines “Cause” to mean (i) incompetence or negligence in the discharge of,
                               26   or inattention to or neglect of or failure to perform, the duties and responsibilities assigned to the
                               27   Employee; (ii) fraud, misappropriation or embezzlement; (iii) a material breach of the Participating
                               28
                                    Company’s code of conduct (as in effect at the relevant time); (iv) a material breach of any offer


                                                                                       4
                                                                             Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 11 of 27




                                1   letter, employment agreement or long-term incentive or equity award agreement, or any
                                2   confidentiality, proprietary information and inventions agreement and any other similar agreement
                                3   between the Employee and any member of the Company Group under which the Employee has a
                                4   duty or obligation thereto (each such agreement, a “Covenant Agreement”); or (v) commission of
                                5   any felony of which the Employee is finally adjudged guilty by a court of competent jurisdiction.
                                6   13. As further described below, Plaintiff was terminated without cause: accusations regarding his
                                7      competency as the Director of Compensation are without merit and without any progressive
                                8      discipline – the only explanation for the aforesaid accusations is to deny Mr. Banerjee the benefits
                                9      to which he is entitled to pursuant to the Plan.
                               10          a.       The Severance Payment is calculated as follows:
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11       Internal Job Level (Plaintiff was                   Severance Payment Calculation
     SAN JOSE , CA 95113




                               12                  classified as M5)
                               13    IC6, IC7, M5, M6                             26 weeks Base Compensation, or if greater, 2 weeks
                               14                                                 Base Compensation per Year of Service (up to 35
                               15                                                 weeks Base Compensation)
                               16                         Mr. Banerjee Excelled as the Director of Compensation
                               17
                                    14. Mr. Banerjee was a dedicated Oath employee. He consistently worked 60+ hours per week and
                               18
                                       managed a team of approximately five (5) employees. He went to great lengths to ensure he hired
                               19
                                       the best candidates to work in his team – he was willing to accommodate an interviewee’s
                               20
                                       schedule by meeting with her on a Saturday. Mr. Banerjee hired that candidate, who still works
                               21
                                       for Oath.
                               22
                                    15. Mr. Banerjee built strong relationships with the employees he supervised and Oath’s business
                               23
                                       partners. Mr. Banerjee enjoyed great success until he crossed paths with Ron Johnstone during
                               24
                                       the Fair Labor Standards Act (“FLSA”) project.
                               25
                                    16. Every year, Oath needed to make determinations regarding exempt and non-exempt
                               26
                                       classifications pursuant to FLSA. While Mr. Banerjee’s team managed the compensation
                               27
                                       distribution, the ultimate FLSA decision regarding these roles were made by Oath’s internal
                               28
                                       corporate legal team.


                                                                                       5
                                                                             Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 12 of 27




                                1   17. As it turned out, Oath’s internal corporate legal team made the decision to designate a position
                                2      within their department as non-exempt (a legal assistant/law clerk position that was originally
                                3      designated as an exempt position prior to Oath’s merger with Yahoo!). In February 2017, a
                                4      manager in the legal department took issue with the decision, and sent an email to Ron Johnstone,
                                5      a Vice President and Deputy General Counsel for Oath, asking why one of his employee’s
                                6      positions was made non-exempt.
                                7   18. Rather than state that the legal department made that determination, Mr. Johnstone carbon-copied
                                8      the complaining manager in an email to Mr. Banerjee and his entire compensation team, asking
                                9      Mr. Banerjee and his team to explain themselves, in an attempt to absolve the legal team of
                               10      responsibility, even though the compensation team did not make the final decision to designate
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11      positions as exempt or non-exempt. This email from Johnstone cause much consternation among
     SAN JOSE , CA 95113




                               12      Mr. Banerjee’s team.
                               13   19. Mr. Banerjee responded in writing that neither he, nor anyone on his team, make the decision to
                               14      classify the particular employee as non-exempt; they simply implemented the legal department’s
                               15      determination.
                               16   20. Mr. Johnstone furiously responded, asking why Mr. Banerjee stated that the responsibility for the
                               17      FLSA determination was on the legal team. Mr. Banerjee did not respond to Mr. Johnston’s email
                               18      to avoid further conflict.
                               19   21. In subsequent joint meetings that Mr. Banerjee had with the legal team at Oath there was no
                               20      mention of this issue, so Mr. Banerjee believed it was resolved.
                               21       Oath Terminates Plaintiff Under False Pretenses and Fails to Follow its Own Policies in
                               22       Providing Mr. Banerjee a Six-Month Severance and RSUs worth approximately $130,000

                               23   22. Approximately one month after Mr. Johnstone erroneously blamed Mr. Banerjee and his team for
                               24      the FLSA designation, Mr. Banerjee was terminated on March 1, 2018, due to false allegations
                               25      of “incompetence, negligence and unprofessional conduct.”
                               26   23. This came as a total surprise to Mr. Banerjee, as he experienced no prior discipline, nor was he
                               27      placed on a performance improvement plan (“PIP”).
                               28



                                                                                      6
                                                                            Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 13 of 27




                                1   24. Contrary to the Severance Plan originally offered and accepted by Mr. Banerjee at the time he
                                2      was hired, Oath offered a severance of one (1) month’s salary. Mr. Banerjee rejected that offer
                                3      since it fell short of the Severance Plan to which he was entitled. The written policies of Oath,
                                4      which were incorporated by law into the employment agreements of Oath, provide that as a
                                5      Director with a M5 job level, Mr. Banerjee is entitled to six (6) month’s salary for severance, and
                                6      the vesting of his RSUs of approximately $130,000 over the next three years, per his stock option
                                7      plan.
                                8    Mr. Johnstone Informed Mr. Banerjee of Oath’s Allegations to Justify its Termination of Mr.
                                     Banerjee After Mr. Banerjee’s Termination and Retention of Counsel. Such Allegations Are
                                9                                        Without Merit.
                               10
111 W. ST. JOHN STREET, #700




                                    25. It was only after Mr. Banerjee was terminated and retained counsel, that allegations that purport
  COSTANZO LAW FIRM , APC




                               11
                                       to justify Oath’s termination that made Mr. Banerjee ineligible for the six (6) month severance
     SAN JOSE , CA 95113




                               12
                                       and RSUs were made known to him.
                               13
                                    26. On March 22, 2018, Mr. Johnstone provided a list of alleged infractions to justify Oath’s
                               14
                                       termination of Mr. Banerjee, each without merit:
                               15
                                    A. Mr. Banerjee did not advocate considering an employee’s age when determining the value
                               16      of an equity grant.
                               17   27. As a compensation leader, Mr. Banerjee’s job entailed making recommendations to his
                               18      supervisor, Susan August, the Vice President of Rewards, as to what was considered “market
                               19      competitive” when deciding the amount of stock to be distributed to Oath employees. Among
                               20
                                       these employees was one group of new college graduates who were considered to be “high
                               21
                                       potential.” At the time, Oath had chosen to give this group a very aggressive amount of stock, up
                               22
                                       to $250k upon hire, in addition to their already competitive base salary.
                               23
                                    28. There were approximately five (5) to ten (10) of these employees who received stock packages
                               24
                                       who were deemed to be needing an adjustment. Due to the shift in stock price, the value of their
                               25
                                       total RSU package was approximately $230k to $240k.
                               26
                                    29. One manager emailed Mr. Banerjee requesting approval of an additional $10k to $20k to meet
                               27
                                       the $250k amount.
                               28



                                                                                      7
                                                                            Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 14 of 27




                                1   30. Mr. Banerjee expressed his disapproval and raised internal equity concerns. Actively voicing his
                                2      opinion regarding the distribution of stock was part of his role, and it would have been derelict of
                                3      him to fail to add his input as the Director of Compensation.
                                4   31. Mr. Banerjee, however, did not justify his disapproval of the stock increase by insisting that young
                                5      people do not deserve stock, or that young people are inferior. He explained to this manager that
                                6      the amount of stock distributed to the newly graduated group was wildly inconsistent with market
                                7      rates and Radford market data. He also explained this in detail to the Human Resources (“HR”)
                                8      Business Partner, Rachel Stinson, after the manager fired off an e-mail claiming Mr. Banerjee
                                9      was discriminating against newly-hired employees due to their age.
                               10   32. After Mr. Banerjee’s meeting with Ms. Stinson, she indicated that she would handle the situation
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11      with the manager and respond directly to the manager who raised this unfounded complaint.
     SAN JOSE , CA 95113




                               12   33. Mr. Banerjee’s concerns regarding the decision to provide an additional $10k to $20k was not
                               13      unusual – Ms. Stinson also expressed that similar concerns were raised to her over the years. In
                               14      the end, Mr. Banerjee was asked to implement the additional $10k to $20k, and Mr. Banerjee did
                               15      do so. To Mr. Banerjee’s knowledge, this incident was resolved and the age discrimination
                               16      referenced in Mr. Johnstone’s March 22, 2018 email was unfounded.
                               17   B. Admonishing Mr. Banerjee for violating ‘attorney client privileged’ work is perplexing
                                       and misguided as the decision to designate a position as non-exempt was made by the
                               18
                                       Legal Department.
                               19
                                    34. Mr. Johnstone also accused Mr. Banerjee for violating “attorney-client privilege.” As discussed
                               20
                                       in Paragraphs 16-21 above, Mr. Banerjee is unaware of the circumstances regarding Mr.
                               21
                                       Johnstone’s allegation, and to the best of Mr. Banerjee’s knowledge, the issues regarding the
                               22
                                       FLSA designations have been resolved.
                               23
                                    C. Mr. Banerjee never disregarded his manager’s decision regarding the 2018 equity grant
                               24      eligibility. The final decision regarding any additional equity was Ms. August’s.
                               25
                                    35. Some new hires had just recently received equity as part of their offer package and the question
                               26
                                       became whether they should receive another round of equity during the annual focal cycle, which
                               27
                                       was coming up in March of 2018.
                               28



                                                                                       8
                                                                             Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 15 of 27




                                1   36. Although the final decision was Ms. August’s, Mr. Banerjee was obligated to at least explore the
                                2      suggestion to offer additional equity, pursuant to the request of several HR business partners,
                                3      including Ms. Stinson. While exploring the idea, some of Mr. Banerjee’s Compensation Team
                                4      members expressed their opinion that the discretion to offer additional equity to new hires should
                                5      be left open to managers who wanted to do so. Although this was not Mr. Banerjee’s opinion, he
                                6      conveyed this message to Ms. August pursuant to his job duties. Ms. August ultimately decided
                                7      not to allow any additional equity for new hires, regardless of manager input. Mr. Banerjee then
                                8      implemented her instructions in the compensation tool, marking the group as ineligible for
                                9      additional equity.
                               10   37. It is preposterous and highly objectionable to suggest that Mr. Banerjee was motivated by self-
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11      interest to disobey Ms. August. Even if Mr. Banerjee did mark himself, or his job type, as eligible
     SAN JOSE , CA 95113




                               12      for additional equity, the decision would ultimately be based upon his manager’s input. He would
                               13      not automatically receive equity. The system can only make an employee eligible; the individual
                               14      managers are the ones who can choose to give, or not give, the equity. Since his manager was
                               15      Ms. August, who clearly disagreed with the idea of additional equity, she would not have given
                               16      him that additional equity since it was her decision to make.
                               17   D. Mr. Banerjee attempted to accommodate an interviewee’s schedule, but when an HR
                                       employee complained, Mr. Banerjee cancelled the interview.
                               18
                               19   38. Another issue Mr. Johnstone raised in his March 22, 2018 e-mail related to interviewing a

                               20      candidate on a Saturday.

                               21   39. As discussed in Paragraph 14 above, Mr. Banerjee agreed to interview a candidate on a Saturday
                               22      morning to accommodate the candidate’s schedule. Mr. Banerjee did not want to risk losing a
                               23      potentially impressive candidate.
                               24   40. As he was heading to the phone interview, he was asked by Lynn Carter from HR, “Where are
                               25      you going?” After he explained, Lynn reported him to Ms. August. His manager then asked him
                               26      to cancel the interview, and reschedule, the following week which he promptly did. The interview
                               27      was held the following week, and the candidate was ultimately hired.
                               28



                                                                                      9
                                                                            Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 16 of 27




                                1   41. Mr. Banerjee never received counseling from Ms. August that interviewing a candidate on a
                                2      Saturday was “not a good judgement call at all,” nor did he receive counseling regarding “tone”
                                3      nor “respect,” as alleged in Mr. Johnston’s March 22, 2018 e-mail.
                                4   E. Concerns regarding Mr. Banerjee’s employment history were never addressed during his
                                       employment with Oath.
                                5
                                6   42. Mr. Johnstone also alleged in his March 22, 2018 e-mail that Mr. Banerjee resigned from or was

                                7      terminated by at least seven (7) different employers over the last eleven (11) years.

                                8   43. Mr. Banerjee’s first employer out of graduate school was Hewlett Packard in Palo Alto, and he

                                9      stayed with this company for 10 years. Thus, 10 out of 20 years of Mr. Banerjee’s work history

                               10      was devoted to one company.
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11   44. Mr. Banerjee’s subsequent employment movements were related to promotions, and the desire to
     SAN JOSE , CA 95113




                               12      be closer to loved ones, not due to terminations or forced resignations.

                               13   45. As stated in Paragraph 7 above, Mr. Banerjee has worked with Fortune 100 companies, such as

                               14      HP, Intel, Honeywell, Capital One, and others, within the human resources function. He is a deep

                               15      subject matter specialist in compensation. To allege that Mr. Banerjee was terminated by, or

                               16      resigned, with respect to at least 7 employers, over the last 11 years, is a misrepresentation of the

                               17      facts, and is wholly without merit. If job movement was a concern, Oath choose to hire Mr.

                               18      Banerjee when this employment history was known by Oath at the time.

                               19        Mr. Banerjee was not Given any Notice, Progressive Discipline, nor Formal Discipline
                                                               Regarding the Allegations Against Him
                               20
                                    46. Mr. Banerjee never received any formal or written admonishments, and he was certainly never
                               21
                                       put on a performance PIP which is the normal course of business for Oath prior to termination.
                               22
                                       In fact, no such evidence exists in his personnel file.
                               23
                                    47. Mr. Banerjee performed virtually all of the duties that were asked of him; in fact, Mr. Banerjee
                               24
                                       worked 60+ hour weeks, all throughout his short tenure, including the weekends. He built
                               25
                                       relationships with colleagues as best as he could.
                               26
                               27
                               28



                                                                                      10
                                                                             Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 17 of 27




                                1   48. The only explanation for the aforesaid accusations made against Mr. Banerjee is that Oath
                                2      needed some justification to deny him the benefits to which he is entitled pursuant to the Oath
                                3      Severance Plan – the contention that he was terminated for “cause” is pretextual.
                                4                                     FIRST CAUSE OF ACTION
                                                                 BREACH OF WRITTEN CONTRACT
                                5
                                                                 (As to Defendants Oath and Does 1-50)
                                6      Plaintiff re-alleges and incorporates herein by reference, all previous allegations set forth in this
                                7   Complaint, as though fully set forth herein.
                                8
                                    49. Plaintiff accepted the October 2017 offer letter by Defendants, which states that he is to receive
                                9
                                       RSUs with a value of approximately $130,000. Furthermore, Plaintiff received the Oath
                               10
111 W. ST. JOHN STREET, #700




                                       Severance Plan from Defendants, which states his entitlement to “26 weeks Base Compensation,
  COSTANZO LAW FIRM , APC




                               11
                                       or if greater, 2 weeks Base Compensation per Year of Service (up to 35 weeks Base
     SAN JOSE , CA 95113




                               12
                                       Compensation).”
                               13
                                    50. Plaintiff performed his job as the Director of Compensation to the fullest extent possible.
                               14
                                    51. Defendants failed to honor its promises to Plaintiff pursuant to the offer letter and severance plan
                               15
                                       when they abruptly terminated Plaintiff’s employment, without cause.
                               16
                                    52. As a result of Defendant’s breach of contract with Plaintiff, Plaintiff has suffered lost income,
                               17
                                       general and special damages according to proof.
                               18
                                       WHEREFORE, Plaintiff prays for relief as set forth below.
                               19
                                                           SECOND CAUSE OF ACTION
                               20      BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
                                                        (As to Defendants Oath and Does 1-50)
                               21
                                       Plaintiff re-alleges and incorporates herein by reference, all previous allegations set forth in this
                               22
                                    Complaint, as though fully set forth herein.
                               23
                                    53. In every contract there is an implied covenant of good faith and fair dealing by each party not to
                               24
                                       do anything which will deprive the other parties of the benefits of the contract, and a breach of
                               25
                                       this covenant by failure to deal fairly or in good faith gives rise to an action for damages. Foley
                               26
                                       v. Interactive Data Corp. (1988) 47 Cal.3d 654, 690.
                               27
                                    54. Defendants breached the implied covenant of good faith and fair dealing when they unilaterally
                               28
                                       modified their agreement with Plaintiff, by, among others, denying him severance pay and RSUs


                                                                                      11
                                                                             Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 18 of 27




                                1      pursuant to the Oath Severance Plan and their offer letter to Plaintiff, on the pretext of terminating
                                2      his employment for “cause.”
                                3   55. Defendants’ breach of the implied covenant of good faith and fair dealing frustrated Plaintiff’s
                                4      rights to the benefits of the agreement.
                                5   56. As a result of Defendants breach of the implied covenant of good faith and fair dealing, Plaintiff
                                6      has suffered lost income, as well as general and special damages according to proof.
                                7      WHEREFORE, Plaintiff prays for relief as set forth below.
                                8                              THIRD CAUSE OF ACTION
                                                  VIOLATION OF BUSINESS AND PROFESSIONS CODE §17200
                                9                         (Against Defendants Oath, and Does 1-50)
                               10
111 W. ST. JOHN STREET, #700




                                       Plaintiff re-alleges and incorporates herein by reference, all previous allegations set forth in this
  COSTANZO LAW FIRM , APC




                               11
                                    Complaint.
     SAN JOSE , CA 95113




                               12
                                    57. Defendants, and each of them, are “persons” as defined under Business and Professions Code §
                               13
                                       17021.
                               14
                                    58. Plaintiff Banerjee is informed and believes, and based thereon alleges, that Defendants
                               15
                                       committed unfair business practices, as defined by Cal. Bus. & Prof. Code § 17200, et seq., by
                               16
                               17      denying Plaintiff Banerjee the benefits to which he is entitled pursuant to the Defendants’

                               18      severance plan and the parties’ agreements referenced herein – the contention that he was

                               19      terminated for “cause” is pretextual.

                               20   59. The practices described herein were unfair within the meaning of Cal. Bus. & Prof. Code §
                               21      17200, et seq., because the acts were intentionally performed to harm Plaintiff Banerjee.
                               22   60. Plaintiff Banerjee is informed and believes, and based thereon alleges, that the unlawful, unfair
                               23      and fraudulent business practices described herein present a continuing threat to members of the
                               24      public because it is believed that Defendants continue to operate in the illegal manner as alleged
                               25
                                       herein.
                               26
                                    61. Further, such shirking of the California labor laws presents a threat to the general public in that
                               27
                                       the enforcement of labor laws is essential to ensure that all California employers compete
                               28
                                       equally and that no California employer receives an unfair competitive advantage at the expense


                                                                                        12
                                                                               Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 19 of 27




                                1      of its employees.
                                2   62. As a result of the above-alleged misconduct, Plaintiff Banerjee has suffered damages in an
                                3      amount to be determined according to proof.
                                4   63. The unfair, fraudulent, and unlawful business practices of Defendants are likely to continue
                                5
                                       because Defendants appear to have a pattern and practice of committing the same type of
                                6
                                       misconduct as alleged herein. Therefore, the imposition of a preliminary injunction is justified.
                                7
                                    64. As a direct and proximate result of the above-alleged misconduct, Plaintiff Banerjee seeks
                                8
                                       injunctive relief and restitution for, among other things, pay and other lost benefits in an amount
                                9
                                       according to proof.
                               10
111 W. ST. JOHN STREET, #700




                                    65. As a direct and proximate result of the aforesaid acts and conduct of said Defendants, Plaintiff
  COSTANZO LAW FIRM , APC




                               11
     SAN JOSE , CA 95113




                                       Banerjee is entitled to and hereby seeks attorneys’ fees as permitted by law.
                               12
                                       WHEREFORE, Plaintiff prays for relief as set forth below.
                               13
                                                                                 PRAYER
                               14
                                           1. For general damages, according to proof, on each cause of action for which such damages
                               15
                               16              are available;

                               17          2. For special damages, according to proof, on each cause of action for which such damages

                               18              are available;

                               19          3. For punitive damages, according to proof, on each cause of action for which such damages

                               20              are available;

                               21          4. For declaratory relief to declare Defendants’ conduct to be in violation of Plaintiff’s

                               22              rights;

                               23          5. For injunctive relief to enjoin Defendants from engaging in such conduct;

                               24          6. For pre-judgment and post-judgment interests according to law;

                               25          7. For reasonable attorney’s fees incurred in this action on those causes of action for which

                               26              such fees are recoverable under applicable law;

                               27          8. For costs of suit incurred in this action; and

                               28          9. For such other and further relief as the court deems just and proper.



                                                                                     13
                                                                            Complaint for Damages
                                       Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 20 of 27




                                1                                    DEMAND FOR JURY TRIAL
                                2         Plaintiff hereby demands a trial by jury on all causes of action alleged herein in the Complaint
                                3   for Damages.
                                4
                                    Dated: November 30, 2018                                            Respectfully submitted,
                                5
                                6
                                7                                                                       Lori Costanzo
                                                                                                        Lynn Toma
                                8                                                                       Andrea Justo
                                                                                                        Attorneys for Plaintiff,
                                9                                                                       ARONI BANERJEE
                               10
111 W. ST. JOHN STREET, #700
  COSTANZO LAW FIRM , APC




                               11
     SAN JOSE , CA 95113




                               12
                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28



                                                                                    14
                                                                           Complaint for Damages
                            Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 21 of 27                                                                        CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                        FOR COURT USE ONLY




         TELEPHONE NO.:                                       FAX NO.:
                                                                                                             Electronically Filed
  ATTORNEY FOR (Name):                                                                                       by Superior Court of CA,
SUPERIOR COURT OF CALIFORNIA, COUNTY OF                                                                      County of Santa Clara,
        STREET ADDRESS:
                                                                                                             on 11/30/2018 5:10 PM
       MAILING ADDRESS:
                                                                                                             Reviewed By: A Adefris
       CITY AND ZIP CODE:

           BRANCH NAME:
                                                                                                             Case #18CV338829
     CASE NAME:                                                                                              Envelope: 2230659
     Aroni Banerjee v. Oath, Inc. dba Verizon Communications Inc., et al.
                                                                                                                CASE NUMBER:
       CIVIL CASE COVER SHEET                                     Complex Case Designation                                         18CV338829
         Unlimited         Limited
         (Amount           (Amount                     Counter              Joinder
                                                                                         JUDGE:
         demanded          demanded is          Filed with first appearance by defendant
         exceeds $25,000)  $25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:

                              Items 1–6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
      Auto Tort                                           Contract                                       Provisionally Complex Civil Litigation
             Auto (22)                                          Breach of contract/warranty (06)         (Cal. Rules of Court, rules 3.400–3.403)
             Uninsured motorist (46)                              Rule 3.740 collections (09)                  Antitrust/Trade regulation (03)
      Other PI/PD/WD (Personal Injury/Property                    Other collections (09)                       Construction defect (10)
      Damage/Wrongful Death) Tort                                 Insurance coverage (18)                      Mass tort (40)
            Asbestos (04)                                       Other contract (37)                             Securities litigation (28)
             Product liability (24)                       Real Property                                         Environmental/Toxic tort (30)
             Medical malpractice (45)                           Eminent domain/Inverse                          Insurance coverage claims arising from the
           Other PI/PD/WD (23)                                  condemnation (14)                               above listed provisionally complex case
                                                                Wrongful eviction (33)                          types (41)
      Non-PI/PD/WD (Other) Tort
             Business tort/unfair business practice (07)      Other real property (26)                   Enforcement of Judgment
             Civil rights (08)                           Unlawful Detainer                                     Enforcement of judgment (20)
             Defamation (13)                                  Commercial (31)                            Miscellaneous Civil Complaint
             Fraud (16)                                           Residential (32)                             RICO (27)
             Intellectual property (19)                           Drugs (38)                                   Other complaint (not specified above) (42)
             Professional negligence (25)                 Judicial Review                                Miscellaneous Civil Petition
           Other non-PI/PD/WD tort (35)                         Asset forfeiture (05)
                                                                                                               Partnership and corporate governance (21)
      Employment                                                  Petition re: arbitration award (11)
                                                                                                               Other petition (not specified above) (43)
           Wrongful termination (36)                              Writ of mandate (02)
             Other employment (15)                                Other judicial review (39)
2. This case         is           is not   complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       Large number of separately represented parties        d.      Large number of witnesses
   b.       Extensive motion practice raising difficult or novel  e.      Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
   c.       Substantial amount of documentary evidence            f.      Substantial postjudgment judicial supervision

3.    Remedies sought (check all that apply): a.       monetary b.          nonmonetary; declaratory or injunctive relief                             c.         punitive
4.    Number of causes of action (specify): 3
5.    This case         is         is not a class action suit.
6.    If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: 11/30/2018
Andrea Justo
                                   (TYPE OR PRINT NAME)                                                 (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                             NOTICE
  • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
      under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
      in sanctions.
  •   File this cover sheet in addition to any cover sheet required by local court rule.
  •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
      other parties to the action or proceeding.
  •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                   Page 1 of 2
                                                                                                                    Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
Form Adopted for Mandatory Use
  Judicial Council of California
                                                          CIVIL CASE COVER SHEET                                            Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                             www.courtinfo.ca.gov
                             Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 22 of 27
                                                                                                                                       CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)–Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400–3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                          Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach–Seller                 Securities Litigation (28)
          arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                              Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                   case type listed above) (41)
Tort                                                 Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                             Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case–Seller Plaintiff                    Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                         County)
          Asbestos Personal Injury/
                Wrongful Death                                Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or              Insurance Coverage (not provisionally                         domestic relations)
          toxic/environmental) (24)                      complex) (18)                                       Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                    Administrative Agency Award
          Medical Malpractice–                           Other Coverage                                          (not unpaid taxes)
                Physicians & Surgeons                Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                       Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                              Other Enforcement of Judgment
                                                 Real Property                                                     Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip             Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                               RICO (27)
          Intentional Bodily Injury/PD/WD            Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                             above) (42)
                (e.g., assault, vandalism)           Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                          Declaratory Relief Only
                                                         Writ of Possession of Real Property                 Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                      harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                           Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                     Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                   Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                             Other Civil Complaint
     Business Tort/Unfair Business               Unlawful Detainer                                                (non-tort/non-complex)
         Practice (07)                               Commercial (31)
                                                                                                     Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,             Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                    Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,              Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)                above) (43)
           (13)                                  Judicial Review                                             Civil Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                      Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                    Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ–Administrative Mandamus                        Election Contest
         Other Professional Malpractice                  Writ–Mandamus on Limited Court                      Petition for Name Change
              (not medical or legal)                         Case Matter                                     Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ–Other Limited Court Case                             Claim
Employment                                                   Review                                          Other Civil Petition
     Wrongful Termination (36)                       Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal–Labor
                                                             Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                              Page 2 of 2
                                                     CIVIL CASE COVER SHEET
                                                            18CV338829
                  Case 5:19-cv-00358-NC Document     1-1
                                           Santa Clara – CivilFiled 01/22/19 Page 23 of 27

                                                                                                      ATTACHMENT CV-5012A Adefris
CIVIL LAWSUIT NOTICE
                                                                                                       18CV338829
Superior Court of California, County of Santa Clara                       CASE NUMBER:
191 North First St., San José, CA 95113

                                    PLEASE READ THIS ENTIRE FORM
PLAINTIFF (the person suing): Within 60 days after filing the lawsuit, you must serve each Defendant with the Complaint,
Summons, an Alternative Dispute Resolution (ADR) Information Sheet, and a copy of this Civil Lawsuit Notice, and you must file
written proof of such service.

   DEFENDANT (The person sued): You must do each of the following to protect your rights:
   1. You must file a written response to the Complaint, using the proper legal form or format, in the Clerk’s Office of the
      Court, within 30 days of the date you were served with the Summons and Complaint;
   2. You must serve by mail a copy of your written response on the Plaintiff’s attorney or on the Plaintiff if Plaintiff has no
      attorney (to “serve by mail” means to have an adult other than yourself mail a copy); and
   3. You must attend the first Case Management Conference.
         Warning: If you, as the Defendant, do not follow these instructions, you may automatically lose this case.



RULES AND FORMS: You must follow the California Rules of Court and the Superior Court of California, County of
<_CountyName_> Local Civil Rules and use proper forms. You can obtain legal information, view the rules and receive forms, free
of charge, from the Self-Help Center at 201 North First Street, San José (408-882-2900 x-2926).
         State Rules and Judicial Council Forms: www.courtinfo.ca.gov/forms and www.courtinfo.ca.gov/rules
         Local Rules and Forms: http://www.sccsuperiorcourt.org/civil/rule1toc.htm
CASE MANAGEMENT CONFERENCE (CMC): You must meet with the other parties and discuss the case, in person or by
telephone at least 30 calendar days before the CMC. You must also fill out, file and serve a Case Management Statement
(Judicial Council form CM-110) at least 15 calendar days before the CMC.
          You or your attorney must appear at the CMC. You may ask to appear by telephone – see Local Civil Rule 8.

                                                          Kirwan, Peter
    Your Case Management Judge is:                                                        Department:          19

    The 1st CMC is scheduled for: (Completed by Clerk of Court)
                                                                                                              19
                                Date:     3/12/2019        Time: 3:00 p.m.               in Department:
    The next CMC is scheduled for: (Completed by party if the 1st CMC was continued or has passed)
                                Date:                       Time:                        in Department:


ALTERNATIVE DISPUTE RESOLUTION (ADR): If all parties have appeared and filed a completed ADR Stipulation Form (local
form CV-5008) at least 15 days before the CMC, the Court will cancel the CMC and mail notice of an ADR Status Conference.
Visit the Court’s website at www.sccsuperiorcourt.org/civil/ADR/ or call the ADR Administrator (408-882-2100 x-2530) for a list of
ADR providers and their qualifications, services, and fees.

WARNING: Sanctions may be imposed if you do not follow the California Rules of Court or the Local Rules of Court.




CV-5012 REV 08/01/16                                CIVIL LAWSUIT NOTICE                                                    Page 1 of 1
                  Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 24 of 27
                                 SANTA CLARA COUNTY SUPERIOR COURT
                                   ALTERNATIVE DISPUTE RESOLUTION
                                         INFORMATION SHEET

Many cases can be resolved to the satisfaction of all parties without the necessity of traditional litigation, which can be expensive, time
consuming, and stressful. The Court finds that it is in the best interests of the parties that they participate in alternatives to traditional
litigation, including arbitration, mediation, neutral evaluation, special masters and referees, and settlement conferences. Therefore, all
matters shall be referred to an appropriate form of Alternative Dispute Resolution (ADR) before they are set for trial, unless there is good
cause to dispense with the ADR requirement.

What is ADR?
ADR is the general term for a wide variety of dispute resolution processes that are alternatives to litigation. Types of ADR processes
include mediation, arbitration, neutral evaluation, special masters and referees, and settlement conferences, among others forms.

What are the advantages of choosing ADR instead of litigation?
ADR can have a number of advantages over litigation:

         ADR can save time. A dispute can be resolved in a matter of months, or even weeks, while litigation can take years.

         ADR can save money. Attorney’s fees, court costs, and expert fees can be reduced or avoided altogether.

         ADR provides more participation. Parties have more opportunities with ADR to express their interests and concerns, instead
         of focusing exclusively on legal rights.

         ADR provides more control and flexibility. Parties can choose the ADR process that is most likely to bring a satisfactory
         resolution to their dispute.

         ADR can reduce stress. ADR encourages cooperation and communication, while discouraging the adversarial atmosphere of
         litigation. Surveys of parties who have participated in an ADR process have found much greater satisfaction than with parties
         who have gone through litigation.

What are the main forms of ADR offered by the Court?
 Mediation is an informal, confidential, flexible and non-binding process in the mediator helps the parties to understand the interests of
everyone involved, and their practical and legal choices. The mediator helps the parties to communicate better, explore legal and practical
settlement options, and reach an acceptable solution of the problem. The mediator does not decide the solution to the dispute; the parties
do.

Mediation may be appropriate when:
         The parties want a non-adversary procedure
         The parties have a continuing business or personal relationship
         Communication problems are interfering with a resolution
         There is an emotional element involved
         The parties are interested in an injunction, consent decree, or other form of equitable relief

Neutral evaluation, sometimes called “Early Neutral Evaluation” or “ENE”, is an informal process in which the evaluator, an experienced
neutral lawyer, hears a compact presentation of both sides of the case, gives a non-binding assessment of the strengths and weaknesses
on each side, and predicts the likely outcome. The evaluator can help parties to identify issues, prepare stipulations, and draft discovery
plans. The parties may use the neutral’s evaluation to discuss settlement.

Neutral evaluation may be appropriate when:
         The parties are far apart in their view of the law or value of the case
         The case involves a technical issue in which the evaluator has expertise
         Case planning assistance would be helpful and would save legal fees and costs
         The parties are interested in an injunction, consent decree, or other form of equitable relief

                                                                   -over-




CV-5003 REV 6/26/13             ALTERNATIVE DISPUTE RESOLUTION INFORMATION SHEET
                                                  CIVIL DIVISION
                  Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 25 of 27

Arbitration is a less formal process than a trial, with no jury. The arbitrator hears the evidence and arguments of the parties and then
makes a written decision. The parties can agree to binding or non-binding arbitration. In binding arbitration, the arbitrator’s decision is final
and completely resolves the case, without the opportunity for appeal. In non-binding arbitration, the arbitrator’s decision could resolve the
case, without the opportunity for appeal, unless a party timely rejects the arbitrator’s decision within 30 days and requests a trial. Private
arbitrators are allowed to charge for their time.

Arbitration may be appropriate when:
         The action is for personal injury, property damage, or breach of contract
         Only monetary damages are sought
         Witness testimony, under oath, needs to be evaluated
         An advisory opinion is sought from an experienced litigator (if a non-binding arbitration)

Civil Judge ADR allows parties to have a mediation or settlement conference with an experienced judge of the Superior Court. Mediation
is an informal, confidential, flexible and non-binding process in which the judge helps the parties to understand the interests of everyone
involved, and their practical and legal choices. A settlement conference is an informal process in which the judge meets with the parties or
their attorneys, hears the facts of the dispute, helps identify issues to be resolved, and normally suggests a resolution that the parties may
accept or use as a basis for further negotiations. The request for mediation or settlement conference may be made promptly by stipulation
(agreement) upon the filing of the Civil complaint and the answer. There is no charge for this service.

Civil Judge ADR may be appropriate when:
         The parties have complex facts to review
         The case involves multiple parties and problems
         The courthouse surroundings would he helpful to the settlement process

Special masters and referees are neutral parties who may be appointed by the court to obtain information or to make specific fact
findings that may lead to a resolution of a dispute.
Special masters and referees can be particularly effective in complex cases with a number of parties, like construction disputes.

Settlement conferences are informal processes in which the neutral (a judge or an experienced attorney) meets with the parties or their
attorneys, hears the facts of the dispute, helps identify issues to be resolved, and normally suggests a resolution that the parties may
accept or use as a basis for further negotiations.
Settlement conferences can be effective when the authority or expertise of the judge or experienced attorney may help the parties reach a
resolution.

What kind of disputes can be resolved by ADR?
Although some disputes must go to court, almost any dispute can be resolved through ADR. This includes disputes involving business
matters; civil rights; collections; corporations; construction; consumer protection; contracts; copyrights; defamation; disabilities;
discrimination; employment; environmental problems; fraud; harassment; health care; housing; insurance; intellectual property; labor;
landlord/tenant; media; medical malpractice and other professional negligence; neighborhood problems; partnerships; patents; personal
injury; probate; product liability; property damage; real estate; securities; sports; trade secret; and wrongful death, among other matters.

Where can you get assistance with selecting an appropriate form of ADR and a neutral for your case, information about ADR
procedures, or answers to other questions about ADR?

Contact:
Santa Clara County Superior Court                                                 Santa Clara County DRPA Coordinator
ADR Administrator                                                                  408-792-2784
408-882-2530




CV-5003 REV 6/26/13              ALTERNATIVE DISPUTE RESOLUTION INFORMATION SHEET
                                                   CIVIL DIVISION
                 Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 26 of 27


                                                                                                                                    POS-015
  ATTORNEY OR PARTY VV1THOUT ATTORNEY (Name State Bar number and address)                                       FOR COURT USE ONLY
  Lori J. Costanzo, SBN 142633; Lynn Toma, SBN 100384; Andrea Justo, SBN 310122
— COSTANZO LAW FIRM, APC
  111 West St. John Street #700
  San Jose, CA 95113
           TELEPHONE NO 408-993-8493                    FAX NO (Optional)
                                                                          408-993-8496
  E-MAIL ADDRESS (0Pllonal)
                            lori@costanzo-law.com; andreajusto@costanzo-law.com
     ATTORNEY FOR (Name)
                            Plaintiff Aroni Banerjee

  SUPERIOR COURT OF CALIFORNIA, COUNTY OF SANTA CLARA
            STREET ADDRESS         191 North First Street
            MAILING ADDRESS
           CITY AND ZIP CODE       San Jose 95113
                BRANCH NAME



       PLAINTIFF/PETITIONER: Aroni Banerjee, an individual

   DEFENDANT/RESPONDENT: Oath, Inc. dba Verizon Communications Inc., et al.
                                                                                                        CASE NUMBER
                      NOTICE AND ACKNOWLEDGMENT OF RECEIPT—CIVIL                                                   18CV338829


TO (insert name of party being served): Oath, Inc. dba Venzan Communications Inc.

                                                                  NOTICE
    The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
    Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
    (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
    on you in any other manner permitted by law.
    If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
    form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
    entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
    summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
    acknowledgment of receipt below.

    Date of mailing:         12/04/2018

   ANDREA JUSTO
                                      (TYPE OR PRINT NAME)                          (SIGNATUR      NDER—MUST NOT BE A PARTY IN THIS CASE)


                                                             ACKNOWLEDGMENT OF RECEIPT
    This acknowledges receipt of (to be completed by sender before mailing):
    1. 1= A copy of the summons and of the complaint.
    2. I= Other (specify):
                    Civil Lawsuit Notice
                    Civil Case Cover Sheet
                    Santa Clara County Superior Court Alternative Dispute Resolution Information Sheet

    (To be completed by recipient):

    Date this form is signed:            12/2 1 /20 1 8

       Melinda S. Riechert
                 (TYPE OR PRINT YOUR NAME AND NAME OF ENTITY, IF ANY             (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                        ON WHOSE BEHALF THIS FORM IS SIGNED)                  ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)



                                                                                                                                         Page 1 of 1
Form Adopted for Mandatory Use                                                                                               Code of Civil Procedure,
  Judicial Council of California             NOTICE AND ACKNOWLEDGMENT OF RECEIPT — CIVIL                                         §§ 415 30, 417 10
POS-015 (Rev January 1 2005]                                                                                                   www courtinfo Ca goy
                           Case 5:19-cv-00358-NC Document 1-1 Filed 01/22/19 Page 27 of 27



                     1                                          PROOF OF SERVICE

                     2            I, Monet R.A. Torres, declare:

                     3            I am a citizen of the United States and employed in Santa Clara County, California. I am

                     4   over the age of eighteen years and not a party to the within entitled action. My business address

                     5   is 1400 Page Mill Road, Palo Alto, California 94304.

                     6            On December 21, 2018, I served a copy of the within document(s):

                     7   NOTICE AND ACKNOWLEDGMENT OF RECEIPT (re Summons; Complaint; Civil
                         Lawsuit Notice; Civil Case Cover Sheet; and ADR Information Sheet)
                     8
                                flby placing the document(s) listed above in a sealed Federal Express envelope and
                     9             affixing a pre-paid air bill, and causing the envelope to be delivered to a Federal
                                   Express agent for delivery.
                    10                     by placing the document(s) listed above in a sealed envelope with postage
                                 X
                                           thereon fully prepaid, United States mail at Palo Alto, California addressed as set
                    11                     forth below.
                    12                     by transmitting via e-mail or electronic transmission the document(s) listed above
                                           to the person(s) at the e-mail address(es) set forth below
                    13
                         Lori J. Costanzo                                Attorneys for PlaintiffARONI BANERJEE
                    14   Andrea Justo
                         COSTANZO LAW FIRM, APC
                    15   111 W. St. John Street, #700
                         San Jose, CA 951113
                    16   Tel: (408) 993-8493
                         Fax: (408) 993-8496
                    17   lori@costanzo-law.com
                         andrea.justo@costanzo-law.com
                    18
                                  I declare under penalty of perjury under the laws of the State of California that the
                    19
                         foregoing is true and correct.
                    20
                                  Executed on December 21, 2018, at Palo Alto, California.
                    21
                    22                                                                   0/M00
                                                                                         Monet R.A. Torres
                    23
                    24

                    25
                    26
                    27
                    28
MORGAN, LEWIS &
  BOCKIUS LLP
 ATTORNEYS AT LAW
  SILICON VALLEY
                         DB2/ 35668218.1                           PROOF OF SERVICE
